1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants
     Alberto Buencamino, James Dzurenda,
8    Bob Faulkner, Linda Fox, Rio Manalang,
     Francis Oakman, Perry Russell, and Brian Williams
9
10                               UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12   Wayne A. Porretti,                                 Case No. 2:17-cv-01745-RFB-DJA
13                  Plaintiff,                          STIPULATION AND ORDER FOR
                                                         EXTENSION OF TIME TO FILE
14   v.                                                OPPOSITION AND REPLY BRIEFS
                                                          TO DISPOSITIVE MOTIONS
15   Dzurenda, et al.,
16                  Defendants.
17

18

19         Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and

20   Defendants, Alberto Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio

21   Manalang, Francis Oakman, Perry Russell, and Brian Williams, by and through counsel,

22   Aaron D. Ford, Attorney General of the State of Nevada, and Henry H. Kim, Deputy

23   Attorney General, hereby stipulate and agree to extend the deadline to file opposition and

24   reply briefs to dispositive motions as follows:

25

26   ...

27   ...

28   ...


                                              Page 1 of 2
1          Opposition Brief due: June 14, 2021
2          Reply Brief due: June 28, 2021
3          DATED this 24th day of May, 2021.
4    MAKRIS LEGAL SERVICES, LLC                  AARON D. FORD
                                                 Attorney General
5

6    By: /s/ Jason C. Makris                     By: /s/ Henry H. Kim
         Jason C. Makris (No. 11192)                 Henry H. Kim (No. 14390)
7        Attorney for Plaintiff Wayne Porretti       Deputy Attorney General
                                                     Attorneys for Defendants
8                                                    Alberto Buencamino, James Dzurenda,
                                                     Bob Faulkner, Linda Fox, Rio Manalang,
9                                                    Francis Oakman, Perry Russell, and
                                                     Brian Williams
10

11

12                                                IT IS SO ORDERED:

13
                                                  ____________________________________
14
                                                  UNITED STATES DISTRICT JUDGE
15
                                                  Dated: _____________________________
16

17
                                                 DATED this 28th day of May, 2021.
18

19

20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
